Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 16, 2001 (People v Ramos, 282 AD2d 623 [2001], affd 99 NY2d 27 [2002]), affirming a judgment of the Supreme Court, Queens County, rendered September 23, 1998.
Ordered that the application is denied.
*1265The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Rivera and Santucci, JJ., concur.